 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
DAMION D. FLOWERS, )
)
Plaintiff, )
)
v. )
)
TAYLOR FARM, et al., )
)
Defendants. ) Civil Action No. 3:19-CV-0684-C-BT

ORDER

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge advising the Court that Plaintiff's Complaint, and all claims therein,
should be summarily dismissed. Plaintiff has failed to file any objections and the time to do so
has now expired.

The Court has reviewed the Findings, Conclusions, and Recommendation for clear error
and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation
are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated
therein, Plaintiff's Complaint, and aj] claims therein, are hereby DISMISSED with prejudice.

SO ORDERED this 77 day of June, 2019.

  

 

Vv LL % A
\ SAMR. CU GS
SENIOR D STATES DSTHICT JUDGE
